THIS action was forcible entry and detainer in the district court of Rio Grande county. Plaintiff was the lessee of the state of Colorado of 240 acres of farming lands, with water rights, which the plaintiff sublet to the defendant by a verbal contract for one year. The defendant alleges a verbal contract for an additional year. The jury returned a verdict for the defendant. The court entered judgment non obstante veredicto.
There are two assignments of error, first, that the court erred in entering judgment non obstante veredicto, and, second, that the judgment is against the law and the evidence.
The abstract of record does not purport to be an abstract of all the evidence before the court, and it does not assume to set out all of the evidence given by the plaintiff and the defendant. The evidence of other witnesses is not abstracted.
There is no appearance by the defendant in error.
The presumption is in favor of the judgment. From the imperfect and incomplete abstract before us, we cannot say that the court was in error in entering judgment on the motion.
Judgment affirmed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE DENISON concur. *Page 167